      CASE 0:18-cr-00150-DWF-HB Document 210 Filed 08/04/20 Page 1 of 6




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


UNITED STATES OF AMERICA,                                   Criminal No. 18-150 (DWF/HB)

                      Plaintiff,
                                                                                     ORDER
v.

MICHAEL HARI,

                      Defendant.


       Defendant, Michael Hari (“Hari”) was scheduled for trial on July 27, 2020. In

light of the COVID-19 pandemic, the Court, on June 30, 2020, consulted with the parties,

and subject to the objection of the Defendant at that time, continued the jury trial to

September 21, 2020. At that time, it was the Court’s hope that the exigent circumstances

created by the COVID-19 pandemic would significantly improve in a number of ways

and that a number of shorter jury trials would occur so that a protocol could be

established for Mr. Hari’s trial that would ensure a fair trial not only to the Plaintiff, but

to the Defendant, Michael Hari. Neither circumstance has occurred and the Court takes

the responsibility for now setting the jury trial subject to the objection of the Defendant to

November 2, 2020. This case will proceed to trial on November 2, 2020, absent

stipulation of the parties.

       The Court will consult with the parties to schedule a pretrial conference as well as

a pretrial schedule that will allow the parties’ input into any jury questionnaire that is sent

out with the Summons. This process will enable counsel to have input into the
        CASE 0:18-cr-00150-DWF-HB Document 210 Filed 08/04/20 Page 2 of 6




questionnaire review the responses received from potential jurors in a timely fashion, and

allow counsel to be heard on who they wish to excuse for cause prior to November 2,

2020.

        On June 26, 2020, the Chief Judge of the U.S. District Court for the District of

Minnesota entered General Order No. 17, which will allow limited in-person proceedings

to start on July 13, 2020 for defendants who decline to consent to conducting the

proceeding using videoconferencing, or telephone conferencing if videoconferencing is

not reasonably available. See General Order No. 17 in re: Updated Guidance to Court

Operations Under the Exigent Circumstances Created by COVID-19 (June 26, 2020).1

General Order 17 states that because only limited in-person proceedings may be held

each day, criminal proceedings may be continued until the date that the criminal

proceeding takes place. General Order No. 17 also states that the Court is planning to

resume criminal jury trials after July 6, 2020, but that because only a limited number of

trials may take place at the same time, criminal jury trials may be continued until the date

that the criminal jury trial commences. The first jury trial in the District of Minnesota,

which will be approximately two to three days in length, is scheduled to occur on August

24, 2020. General Order No. 17 further provides that the presiding judge will enter

orders in individual cases to extend deadlines and exclude time under the Speedy Trial

Act, including in cases where certain proceedings are held by video or telephone

conference, to address delays attributable to COVID-19. General Order No. 17 also

1
      All General Orders related to the COVID-19 outbreak may be found on the court’s
website at www.mnd.uscourts.gov.


                                              2
     CASE 0:18-cr-00150-DWF-HB Document 210 Filed 08/04/20 Page 3 of 6




vacates the General Order entered on May 15, 2020, which addressed criminal

proceedings and trials.2

       General Order No. 17, which is hereby incorporated by reference, was imposed

based on: (1) the President declaring a national state of emergency in response to

COVID-19; (2) the Governor of the State of Minnesota declaring a peacetime emergency

to coordinate strategy to protect Minnesotans from COVID-19 and extending the

COVID-19 peacetime emergency through July 13, 2020; (3) the Governor of the State of

Minnesota issuing Emergency Executive Order 20-74, Continuing to Safely Reopen

Minnesota’s Economy and Ensure Safe Non-Work Activities during the COVID-19

Peacetime Emergency, which continues to place several restrictions on Minnesota

residents; (4) the COVID-19 restrictions imposed by local detention facilitates that

2
        On March 13, 2020, the Chief Judge of the U.S. District Court for the District of
Minnesota entered a General Order continuing all jury trials through April 27, 2020 and
continuing all trial specific deadlines in criminal cases through April 27, 2020. See
General Order in re: Court Operations Under the Exigent Circumstances Created by
COVID-19 (March 13, 2020). On March 17, 2020, the Chief Judge of the U.S. District
Court for the District of Minnesota entered General Order No. 2 continuing all criminal
proceedings, including grand juries, through April 16, 2020. See General Order No. 2 in
re: Updated Guidance to Court Operations Under the Exigent Circumstances Created by
COVID-19 (March 17, 2020). On April 15, 2020, the Chief Judge of the U.S. District
Court for the District of Minnesota entered General Order No. 9, which continued all
criminal proceedings that cannot be conducted using videoconferencing, or telephone
conferencing if videoconferencing is not reasonably available, with the consent of the
defendant after consultation with counsel until May 17, 2020. See General Order No. 9
in re: Updated Guidance to Court Operations Under the Exigent Circumstances Created
by COVID-19 (April 15, 2020). Then, on May 15, 2020, the Chief Judge of the U.S.
District Court for the District of Minnesota entered General Order No. 14, which
continued all criminal proceedings that cannot be conducted using videoconferencing, or
telephone conferencing if videoconferencing is not reasonably available, until July 5,
2020. See General Order No. 14 in re: Updated Guidance to Court Operations Under the
Exigent Circumstances Created by COVID-19 (May 15, 2020).


                                             3
      CASE 0:18-cr-00150-DWF-HB Document 210 Filed 08/04/20 Page 4 of 6




impact the ability of pretrial detainees to consult with legal counsel and appear in-person

at a U.S. Courthouse; (5) the Bureau of Prisons’ modified operations that suspends most

inmate movement; and (6) the interests of the health of courtroom participants and court

staff, the constitutional rights of criminal defendants, the ability to conduct certain

criminal proceedings via videoconference or telephone conference under the CARES

Act, and the public’s interest in and the Court’s duty to ensure the effective and

expeditious administration of justice. Specifically, Order No. 17 states the following

concerning the Speedy Trial Act:

              If the criminal jury trial must be continued, the Court finds
              that the time of the continuances implemented by this order
              will be excluded under the Speedy Trial Act, as the Court
              specifically finds that the ends of justice are served by
              ordering the continuances and outweigh the best interests of
              the public and of the criminal defendants under 18 U.S.C.
              § 3161(h)(7)(A). Absent further order of the Court or any
              individual judge, the period of exclusion shall be from
              March 17, 2020, to the date that the criminal jury trial
              commences.

As of the date of this Order, the defendant is awaiting a jury trial and due to the

challenges created by COVID-19, the Court is unable to commence the jury trial until

November 2, 2020. Moreover, it is important for this Court to state and observe that

given the nature of the trial and its length, establishing a protocol including observing

shorter cases with less public interest will increase the ability of this Court to deliver a

fair trial to both parties in the case as we improve our protocol from one week to the next

during these difficult times.




                                               4
      CASE 0:18-cr-00150-DWF-HB Document 210 Filed 08/04/20 Page 5 of 6




       For the reasons addressed in General Order No. 17, the well-documented concerns

about COVID-19, and because the jury trial cannot commence until November 2, 2020,

the Court specifically finds that the ends of justice served by ordering the extension

outweighs the best interests of the public and any defendant’s right to a speedy trial,

under 18 U.S.C. § 3161(h)(7)(A). In addition, under 18 U.S.C. § 3161(h)(7)(B)(i), the

Court finds that a miscarriage of justice would result if time were not excluded under

these unique circumstances. In making these findings, the Court has considered the

anticipated length of the trial and the Court’s obligation to select a fair and representative

jury, taking into account health care issues, economic issues, transportation issues,

childcare issues, along with all the other issues related to the COVID-19 environment we

are in. Accordingly, the time period between March 17, 2020, and November 2, 2020

will be excluded under the Speedy Trial Act, absent further order of the Court.

                                          ORDER

       1.     The Jury Trial shall commence on November 2, 2020 at 9:00 a.m.,

Courtroom 7C, 7th Floor, Warren E. Burger Federal Building and United States

Courthouse, 316 North Robert Street, St. Paul.

       2.     The Court, as noted, will consult with the parties to set a pretrial conference

and any necessary hearings addressing a jury questionnaire and counsel’s response to the

jury questionnaire so that the Court is prepared to proceed to trial on November 2, 2020.

       3.     A pretrial conference will be scheduled after consulting with the parties,

and will be held in Courtroom 7C, 7th Floor, Warren E. Burger Federal Building and




                                              5
     CASE 0:18-cr-00150-DWF-HB Document 210 Filed 08/04/20 Page 6 of 6




United States Courthouse, 316 North Robert Street, St. Paul, Minnesota to address any

remaining issues.

       4.     All trial documents shall be submitted by noon seven (7) days prior to the

pretrial conference. Counsel must adhere to the following schedule regarding the

submission of trial documents:

              a.       All trial documents, including trial briefs, motions in limine, voir

       dire questions, and proposed Jury Instructions shall be submitted, pursuant to the

       Electronic Case Filing Procedures for the District of Minnesota/Criminal and

       according to the directives of the Honorable Donovan W. Frank, no later than

       noon on seven (7) days prior to pretrial conference. In lieu of using paper, a

       courtesy copy of each document shall be emailed to the chambers’ inbox in a

       single email.

              b.       By the same date, proposed exhibit and witness lists, Jury

       Instructions, and voir dire questions (in Word format) shall be e-mailed to the

       chambers e-mail box (Frank_Chambers@mnd.uscourts.gov); and

              c.       By the same date, counsel for the prosecution shall submit a copy of

       the indictment or information (in Word format) to the chambers e-mail box.

       5.     Consistent with the Court’s findings above, the time period between

March 17, 2020 and November 2, 2020 shall be excluded under the Speedy Trial Act,

absent further order of the Court.

Dated: August 4, 2020                       s/Donovan W. Frank
                                            DONOVAN W. FRANK
                                            United States District Judge


                                               6
